 Case 6:20-cv-02192-RBD-GJK Document 1 Filed 12/02/20 Page 1 of 9 PageID 1




                          IN THE UNITED STATES DISTRICT COURT
                               MIDDLE DISTRICT OF FLORIDA
                                   ORLANDO DIVISION

 SHAUNETT WILLIAMS, on her
 own behalf and on behalf of those
 similarly situated,

          Plaintiff,                          Case No.: 6:18-CV-2091-ORL-41GJ

                    v.

 ON POINT HOME HEALTH, LLC,
 a    Florida  Limited Liability
 Company, and TERRY EZELL,
 individually.

         Defendant.
 ______________________________/

                         COMPLAINT & DEMAND FOR JURY TRIAL

       Plaintiff, SHAUNETT WILLIAMS, on her own behalf and on behalf of others similarly

situated, by and through undersigned counsel, files this Complaint against the Defendant, ON POINT

HOME HEALTH, LLC and TERRY EZELL, individually (“EZELL”) (collectively “Defendant”)

for unpaid overtime compensation, under the Fair Labor Standards Act, as amended, 29 U.S.C. §

216(b) (the “FLSA”). This action is intended to include each and every “CNA” who worked for

the Defendants at any time within the past three (3) years.

                                      NATURE OF SUIT

       The FLSA was passed by Congress in 1938. The principal congressional purpose in

enacting the FLSA was to protect all covered workers from substandard wages and oppressive

working hours, labor conditions that are detrimental to maintenance of minimum standards of

living necessary for health, efficiency, and general well-being of workers. Barrentine v. Arkansas-

Best Freight System, Inc., 450 U.S. 728, 739, 101 S.Ct. 1437, 1444 (1981). The liquidated damage
  Case 6:20-cv-02192-RBD-GJK Document 1 Filed 12/02/20 Page 2 of 9 PageID 2




provision of the FLSA constitutes a congressional recognition that failure to pay statutory

minimum on time may be so detrimental to maintenance of minimum standard of living necessary

for health, efficiency, and general well-being of workers and to the free flow of commerce, that

double payment must be made in event of delay in order to insure restoration of worker to that

minimum standard of well-being. Brooklyn v. Sav. Bank v. O’Neil, 324 U.S. 697, 707-08, 65 S.Ct.

895, 902 (1945).

                                   JURISDICTION & VENUE

       1.      Defendant, ON POINT HOME HEALTH, LLC., is a Florida profit corporation that

operates and conducts business in, among others, Orlando, Florida (Orange County) and is

therefore, within the jurisdiction of this Court.

       2.      This Court has jurisdiction over Plaintiff’s claims pursuant to 28 U.S.C. §1337 and

the FLSA.

       3.      The venue of this Court over this controversy is proper based upon the claim arising

in Orange County, Florida.

                                             PARTIES

       4.      Plaintiff, SHAUNETT WILLIAMS, was an employee of the Defendant within the

last three (3) years for Defendant in Orlando, Florida (Orange County).

       5.      Defendant, ON POINT HOME HEALTH, LLC, is a private company which

provides home health and nursing staffing services throughout Florida.

       6.      Defendant EZELL, is the acting manager and registered agent of Defendant ON

POINT HOME HEALTH, LLC.

       7.      Plaintiff brings a collective action to recover the unpaid wages owed to her and all

other similarly situated employees, current and former, of Defendants who worked at ON POINT




                                                    2
 Case 6:20-cv-02192-RBD-GJK Document 1 Filed 12/02/20 Page 3 of 9 PageID 3




HOME HEALTH, LLC, at any time during the three-year period before this Complaint was filed

up to the present (“Class Members”). These Class Members should be informed of the pendency

of this action and apprised of their rights to join in the manner envisioned by Hoffman-La Roche

Inc. v. Sperling, 493 U.S. 165 (1989) and its progeny.

                                         COVERAGE

         8.    At all material times relevant to this action (2017-2020), ON POINT HOME

HEALTH, LLC was an enterprise covered by the FLSA, and as defined by 29 U.S.C. § 203(r) and

203 (s).

         9.    At all material times relevant to this action (2017-2020), ON POINT HOME

HEALTH, LLC made gross earnings of at least $500,000 annually.

         10.   At all material times relevant to this action (2017-2020), ON POINT HOME

HEALTH, LLC accepted payments from customers based on credit cards issued by out of state

banks.

         11.   At all material times relevant to this action (2017-2020), ON POINT HOME

HEALTH, LLC routinely ordered materials or supplies from out of state.

         12.   At all material times relevant to this action (2017-2020), ON POINT HOME

HEALTH, LLC had two (2) or more employees, including Plaintiff, engaged in interstate commerce,

handling or otherwise working on materials that have been moved in or produced for interstate

commerce.

         13.   At all material times relevant to this action (2017-2020), ON POINT HOME

HEALTH, LLC used U.S. mail to send and receive letters to and from other states.

         14.   At all times relevant to this action (2017-2020), ON POINT HOME HEALTH,

LLC failed to comply with 29 U.S.C. §§ 201-209, because Plaintiff performed services for




                                                3
  Case 6:20-cv-02192-RBD-GJK Document 1 Filed 12/02/20 Page 4 of 9 PageID 4




Defendant for which no provisions were made by Defendant to properly pay Plaintiff for those

hours worked in excess of forty (40) within a work week.

                                   FACTUAL ALLEGATIONS

        15.      Plaintiff was a Lead CNA and performed related activities for Defendant in

Orlando, Florida.

        16.      In this capacity, Plaintiff earned an hourly pay of $16.00.

        17.      Defendant classified Plaintiff as an independent contractor.

        18.      Defendant deducted $4 of every $100 from Plaintiff’s paycheck for Worker’s

Compensation Insurance.

        19.      Plaintiff worked for Defendant from approximately October 2018 until May 13,

2020.

        20.      During Plaintiff’s employment, Plaintiff worked in excess of forty (40) per work

week during one or more work weeks.

        21.      Specifically, Plaintiff would work over 60 hours per week at times.

        22.      However, Plaintiff was not paid overtime compensation of one and a half times her

regular rate of pay per hour for overtime hours worked.

        23.      Defendant determined Plaintiff’s work schedule.

        24.      Plaintiff did not provide her own equipment or supplies for any work she performed

for Plaintiff.

        25.      Plaintiff did not have any opportunity for profit or loss during the time that she

worked for Defendant.

        26.      Defendant misclassified Plaintiff as an independent contractor.




                                                   4
  Case 6:20-cv-02192-RBD-GJK Document 1 Filed 12/02/20 Page 5 of 9 PageID 5




        27.     As a result, Plaintiff should have received compensation at time and one half her

calculated regular rate of pay for all hours worked beyond the forty (40) hours per week.

        28.     Upon information and belief, the records, to the extent any exist, concerning the

number of hours worked and amounts paid to Plaintiff are in the possession and custody of

Defendant.

        29.     Defendant’s failure and/or refusal to properly compensate Plaintiff at the rates and

amounts required by the FLSA were willful.

        30.     The additional persons who may become Plaintiffs in this action are employees with

positions similarly situated to Plaintiff and whom suffered from the same pay practices of being

improperly paid overtime wages.

        31.     EZELL is a manager who acted with direct control over the work, pay and job

duties of Plaintiffs.

        32.     EZELL: (1) had the power to hire and fire Plaintiff, (2) supervised and controlled

Plaintiff’s work schedules or conditions of employment, (3) determined Plaintiff’s rate and method

of payment, and (4) maintained employment records.

        33.     As such, EZELL is charged with responsibility for violations of Plaintiff’s rights to

overtime wage damages.

   COUNT I - RECOVERY OF OVERTIME COMPENSATION VERSUS ON POINT
                         HOME HEALTH, LLC

        34.     Plaintiff reincorporates and readopts all allegations contained within Paragraphs 1

through 33 above.

        35.     Plaintiff is/was entitled to be paid time and one-half her regular rate of pay for each

hour worked in excess of forty (40) per work week.




                                                   5
 Case 6:20-cv-02192-RBD-GJK Document 1 Filed 12/02/20 Page 6 of 9 PageID 6




       36.     During her employment with ON POINT HOME HEALTH, LLC, Plaintiff

regularly worked overtime hours but was not paid time and one half compensation for the same.

Specifically, Plaintiff worked approximately sixty (60) hours per work week.

       37.     As a result of ON POINT HOME HEALTH, LLC’s intentional, willful, and

unlawful acts in refusing to pay Plaintiff, time and one half her regular rate of pay for each hour

worked in excess of forty (40) per work week in one or more work weeks, Plaintiff has suffered

damages plus incurring reasonable attorneys’ fees and costs.

       38.     As a result of ON POINT HOME HEALTH, LLC’s willful violation of the FLSA,

Plaintiff is entitled to liquidated damages.

       39.     Plaintiff demands a trial by jury.

       WHEREFORE, Plaintiff demands judgment against ON POINT HOME HEALTH, LLC

for the payment of all overtime hours at one and one-half her calculated regular rate of pay for the

hours worked by her for which ON POINT HOME HEALTH, LLC did not properly compensate

her, liquidated damages, reasonable attorneys’ fees and costs incurred in this action, and any and

all further relief that this Court determines to be just and appropriate.

       COUNT II - RECOVERY OF OVERTIME COMPENSATION VERSUS EZELL

       40.     Plaintiff reincorporates and readopts all allegations contained within Paragraphs 1

through 33 above.

       41.     Plaintiff is/was entitled to be paid time and one-half her regular rate of pay for each

hour worked in excess of forty (40) per work week.

       42.     During her employment with EZELL, Plaintiff regularly worked overtime hours

but was not paid time and one half compensation for the same. Specifically, Plaintiff worked

approximately seventy-five (75) hours per work week but only received pay per vehicle delivered.




                                                    6
 Case 6:20-cv-02192-RBD-GJK Document 1 Filed 12/02/20 Page 7 of 9 PageID 7




       43.     As a result of EZELL’s intentional, willful, and unlawful acts in refusing to pay

Plaintiff, time and one half her regular rate of pay for each hour worked in excess of forty (40) per

work week in one or more work weeks, Plaintiff has suffered damages plus incurring reasonable

attorneys’ fees and costs.

       44.     As a result of EZELL’s willful violation of the FLSA, Plaintiff is entitled to

liquidated damages.

       45.     Plaintiff demands a trial by jury.

       WHEREFORE, Plaintiff demands judgment against EZELL for the payment of all

overtime hours at one and one-half her calculated regular rate of pay for the hours worked by her

for which EZELL did not properly compensate her, liquidated damages, reasonable attorneys’ fees

and costs incurred in this action, and any and all further relief that this Court determines to be just

and appropriate.

                             COLLECTIVE ACTION ALLEGATIONS

       46.     As part of their regular business practices, Defendants have intentionally, willfully

and repeatedly harmed Plaintiff and Class Members by engaging in a pattern, practice, or policy

of violating the FLSA on a class wide basis, as described above.

       47.     Although Defendants permitted and/or required Class Members to work in excess

of forty (40) hours per workweek, Defendants have denied them full compensation for their hours

worked over forty.

       48.     In particular, Plaintiff and Class Members all worked as CAN’s under the same

conditions and subject to the same violations of the FLSA.

       49.     As such, Class Members are similar to Plaintiff in terms of job duties, pay structure,

and/or the denial of overtime wage.




                                                    7
 Case 6:20-cv-02192-RBD-GJK Document 1 Filed 12/02/20 Page 8 of 9 PageID 8




       50.     Defendants’ failure to pay overtime and minimum wage compensation required by

the FLSA results from generally applicable policies or practices and does not depend on the

personal circumstances of the Class Members.

       51.     The experiences of Plaintiff, with respect to their pay, are typical of the experiences

of Class Members.

       52.     The experiences of Plaintiff, with respect to their job duties, are typical of the

experiences of Class Members.

       53.     The specific job titles or precise job responsibilities of each Class Member does not

prevent collective treatment.

       54.     All Class Members, irrespective of their particular job requirements, are entitled to

overtime compensation for hours worked in excess of forty during a workweek.

       55.     Although the exact amount of damages may vary among Class Members, the

damages for Class Members can be easily calculated by a formula. The claims of all Class

Members arise from a common nucleus of facts. Liability is based on a systematic course of

wrongful conduct by Defendants that caused harm to all Class Members.

       56.     The Plaintiff and the Class Members held the same job title: CNA.

       57.     As such, the class of similarly situated Plaintiff is properly defined as follows:

       All current and former CNAs who worked for Defendant at any time during
       the three (3) years before this Complaint was filed up to the present.

       WHEREFORE, Plaintiff, on behalf of herself and those similarly situated, demands

judgment against Defendant for an Order awarding:

       a.      payment to her and all class members of overtime wages for all hours worked over

       forty per week pursuant to the FLSA;




                                                  8
Case 6:20-cv-02192-RBD-GJK Document 1 Filed 12/02/20 Page 9 of 9 PageID 9




    b.      an equal amount of liquidated damages pursuant to the FLSA, or in the alternative

    pre-judgment and post-judgment interest at the highest rate allowed by law;

    c.      reasonable attorneys’ fees and costs for all time worked by the attorneys for

    Plaintiffs in prosecuting this case pursuant to the FLSA.

    d.      conditional certification of this case as a class action under the provisions of 29

    U.S.C. §216(b); and

    e.      Any other relief that Plaintiff and the class members may be due or entitled.

                              DEMAND FOR JURY TRIAL

 58. Plaintiff demands a jury trial on all issues so triable against Defendant.

    Dated this 2nd day of December, 2020.

                                                    Respectfully submitted,

                                                    s/ Bruce A. Mount
                                                    Carlos V. Leach, Esq.
                                                    FL Bar No.: 540021
                                                    Bruce A. Mount, Esq.
                                                    FL Bar No.: 88754
                                                    THE LEACH FIRM, P.A.
                                                    631 S. Orlando Avenue, Suite 300
                                                    Winter Park, Florida 32789
                                                    Telephone: (407) 574-4999
                                                    Facsimile: (833) 523-5864
                                                    Email: cleach@theleachfirm.com
                                                    Email: bmount@theleachfirm.com
                                                    Email: yhernandez@theleachfirm.com

                                                    Attorneys for Plaintiff




                                               9
